Exhibit 10.2 AMENDMENT NO. 1 TO CREDIT AGREEMENT Dated as of October 11, 2005 Among DOUBLE HULL TANKERS, INC. as Borrower, ANIA AFRAMAX CORPORATION ANN TANKER CORPORATION CATHY TANKER CORPORATION CHRIS TANKER CORPORATION REBECCA TANKER CORPORATION REGAL UNITY TANKER CORPORATION SOPHIE TANKER CORPORATION and the Additional Guarantors party hereto from time to time, as Guarantors, and THE ROYAL BANK OF SCOTLAND PLC as Lender November 29, 2007 AMENDMENT NO. 1 TO CREDIT AGREEMENT THIS AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”) is made the 29th day of November, 2007, by and among (i) DOUBLE HULL TANKERS, INC., a Marshall Islands corporation (the “Borrower”), (ii) ANIA AFRAMAX CORPORATION, ANN TANKER CORPORATION,
